Exhibit 10.12



 

SECOND Amendment to ASSET PURCHASE AND COLLABORATION AGREEMENT

 

This Second Amendment (this “Amendment”), dated as of August 14, 2017 and
effective as of May 31, 2017 (the “Effective Date”), to the Asset Purchase and
Collaboration Agreement, dated as of June 26, 2015 and amended on July 13, 2016
(the “Original Agreement”), by and between Pfizer Research (NC), Inc. (f/k/a
Icagen, Inc.), a Delaware corporation (“Pfizer” or the “Seller”), and Icagen
Inc. (f/k/a XRpro Sciences, Inc.), a Delaware corporation (“Icagen” or the
“Buyer”).

 

WHEREAS, Pfizer and Icagen desire to amend the Original Agreement in accordance
with Section 11.2 thereof to defer a portion of the Earn Out Payments (as
defined therein) until March 31, 2019;

 

NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants
contained herein, Buyer and Seller hereby agree as follows:

 

1.       Amendments to the Original Agreement.

 

1.1.       The last sentence of the definition of “Liquidity Event” included in
Section 1.1 of the Original Agreement is hereby deleted. The definition of
“Winding-Up Event” included in Section 1.1 of the Original Agreement is hereby
deleted in its entirety.

 

1.2.       Section 2.6(c) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(c) In addition to the Upfront Purchase Price and the Research Revenue
Milestone, beginning in calendar year 2017, Buyer shall pay to Seller quarterly
earn out payments (“Earn Out Payments”, and together with the Upfront Purchase
Price, the “Purchase Price”) equal to the greater of (i) 10% of Aggregate
Revenue for the relevant quarter or (ii) $250,000.00, up to an aggregate maximum
of $10 million in Earn Out Payments (the “Maximum Earn Out Payment”). Subject to
Section 2.6(d), Earn Out Payments shall be payable within 60 days following the
end of the applicable quarter (the “Earn Out Due Date”).”

 

1.2       Section 2.6 of the Original Agreement is hereby amended by adding the
following clauses 2.6(d), 2.6(e) and 2.6(f):

 

“(d) With respect to each quarter ending on or before December 31, 2018, the
Buyer may elect to defer payment of up to $200,000 of the applicable Earn Out
Payment until March 31, 2019 (a “Deferred Payment”). On or before March 31,
2019, the Buyer will pay Seller all Deferred Payments, together with accrued and
unpaid interest. Interest will accrue daily on the amount of each Deferred
Payment from the applicable Earn Out Due Date until such Deferred Payment is
paid in full at a per annum interest rate equal to 12.5%. Interest shall be
calculated based upon the actual number of days elapsed over a year of 360 days.
Accrued interest on all Deferred Payments shall be paid quarterly in arrears on
each Earn Out Due Date. Buyer may at any time prior to March 31, 2019 prepay in
full the amount of all Deferred Payments, together with accrued and unpaid
interest thereon, without premium or penalty. On March 31, 2019, the Deferred
Payments and accrued and unpaid interest thereon will be immediately due and
payable without further notice, demand or presentment for payment. To the extent
Buyer fails to pay Seller any amounts when due, Buyer will reimburse Seller for
all reasonable and actually incurred costs of enforcement and collection.

 

 

 

 

(e)       Interest on any amount payable to Seller under this Section 2.6 that
is not paid when due will bear interest at a default interest rate of 15% per
annum, compounded monthly.

 

(e)       Buyer’s obligation to pay the Deferred Payments and accrued interest
thereon to Seller in accordance with this Section 2.6 is absolute and
unconditional. Buyer hereby waives any and all right of set-off or similar
defenses or counterclaims with respect to the payment of amounts due to Seller
under this Section 2.6 that Buyer may now or hereinafter have against the Seller
or any other person or entity, including any right to set-off any indemnifiable
Loss under Section 9.1 against such amounts.”

 

1.3       Section 2.8 of the Original Agreement is hereby amended and restated
as follows:

 

“Section 2.8 Acceleration of Earn Out Payments.

 

(a) If there is a Liquidity Event prior to the time that the Seller has received
the Maximum Earn Out Payment, then upon the consummation of such Liquidity
Event, Buyer (or its successor) shall pay the Seller an amount in cash equal to
the lesser of: (i) 10% of the aggregate consideration payable to Buyer or its
shareholders upon such Liquidity Event and (ii) the Earn Out Shortfall. If after
giving effect to such payment, Seller has not received the Maximum Earn Out
Payment, any successor of the Buyer shall, as a condition to the consummation of
such Liquidity Event, unconditionally assume the Buyer’s obligation to make
additional Earn Out Payments with respect to such successor’s revenue until
Seller has been paid the Maximum Earn Out Payment.

 

(b)       In the event that there is a Liquidity Event and the consideration
paid in such Liquidity Event or the assets available for Distribution to Buyer’s
shareholders include any assets or consideration other than cash, then the value
of such non-cash consideration or assets shall be the fair market value thereof
as reasonably agreed by the Seller and the Board of Directors of the Buyer, in
each case, acting in good faith; provided, however, that any securities traded
on a national stock exchange or the Nasdaq Stock Market shall be valued at the
average closing prices of the securities over the ten trading day period ending
three trading days prior to the date such Liquidity Event is consummated. If the
Seller and the Board of Directors of the Buyer are unable to reach an agreement,
then the fair market value of such non-cash assets or consideration shall be
determined by independent appraisal by an investment bank selected by the
Buyer’s Board of Directors and reasonably acceptable to the Seller. All costs of
such appraisal shall be borne equally by the Seller and the Buyer. For the
avoidance of doubt, any consideration or asset that is placed into escrow or is
otherwise payable to Buyer or its shareholders subject to contingencies, shall
be considered for purposes of the calculation of the amount payable to Seller
pursuant to Section 2.8(a) when such consideration is actually paid or released
to Buyer or its shareholders.

 

 2 

 

 

(c)       If there is an Insolvency Event prior to the time that Seller has
received the Maximum Earn Out Payment, then upon such Insolvency Event, the full
amount of any Earn Out Shortfall will be immediately due and payable without
further notice, demand or presentment for payment.

 

For purposes of this Section 2.8:

 

“Earn Out Shortfall” means the difference, if any, between the Maximum Earn Out
Payment and the amount of all Earn Out Payments actually paid to Seller.

 

“Insolvency Event” means: (i) the Buyer or any of its Affiliates fails to pay
when due any obligation of more than $500,000 in favor of any person and such
default is not waived by such creditor in writing within thirty (30) days of the
occurrence of such default and such default permits the creditor thereto to
declare a default or otherwise accelerate amounts due thereunder; (ii) the Buyer
suspends, in any material respect, operations of its business; (iii) the
institution of any bankruptcy, receivership, insolvency, reorganization or other
similar proceedings by or against the Buyer or any of its Affiliates under any
bankruptcy, insolvency, or other similar law now or hereinafter in effect,
including any section or chapter of the United States Bankruptcy Code, as
amended or under any similar laws or statutes of the United States or any state
thereof (the “Bankruptcy Code”), where in the case of involuntary proceedings
such proceedings have not been dismissed or discharged within sixty (60) days
after they are instituted, (iv) the insolvency or making of an assignment for
the benefit of creditors or the admittance by the Buyer or any of its Affiliates
of any inability to pay debts as they mature, (v) the institution of any
reorganization, arrangement or other readjustment of debt plan of Buyer or any
of its Affiliates with its creditors generally not involving the Bankruptcy Code
such that without such action the Buyer would likely file for bankruptcy
protection , (d) appointment of a receiver for all or substantially all of the
assets of Buyer or any of its Affiliates, or (e) any corporate action taken by
the board of directors of Buyer or any of its Affiliates in furtherance of any
of the foregoing actions.”

 

2.       Miscellaneous.

 

2.1       Defined Terms. Capitalized terms used in this Amendment that are not
otherwise defined herein shall have the meanings such terms are given in the
Original Agreement.

 

2.2       Full Force and Effect. This Amendment shall be effective as of the
Effective Date and the Original Agreement will be deemed to have been amended as
of such date. The provisions of the Original Agreement, as amended by this
Amendment, shall remain in full force and effect. Where the Original Agreement
is not expressly amended, the terms of the Original Agreement will remain in
force.

 

2.3       Entire Agreement. The Original Agreement as amended by this Amended
constitutes the entire agreement, both written and oral, between the parties
with respect to the subject matter hereof, and any and all prior agreements with
respect to the subject matter hereof, either written or oral, expressed or
implied, are superseded hereby, merged and canceled, and are null and void and
of no effect.

 

2.4       Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be an original and all of which together will
constitute one instrument.

 

[Remainder of page intentionally left blank]

 

 3 

 

 

IN WITNESS WHEREOF, the parties have executed or caused this Amendment to be
executed as of August 14, 2017.

 

  PFIZER RESEARCH (NC), Inc.       By: /s/ Andrew J. Muratore     Name: Andrew
J. Muratore     Title: Vice President and Secretary         ICAGEN, INC.      
By: /s/ Richard Cunningham     Name:  Richard Cunningham     Title:  President
and CEO

 

 

4



 

 